Dear Mr. Hightower:
You have asked the opinion of this office as to whether or not the City Council of the City of Shreveport has the authority and the obligation to appoint the City appointed members of the Shreveport Metropolitan Planning Commission of Caddo Parish.
In our opinion the City Council does have that authority and responsibility, along with the Police Jury of Caddo Parish.  The statute governing the issue is La. R.S. 33:140.6 which reads in pertinent part as follows:
      "The City Council of the City of Shreveport and the Police jury of Caddo Parish may create a commission, to be known as the Shreveport Metropolitan Planning Commission of Caddo Parish. The Commission shall consist of nine members who shall be residents and qualified voters of Caddo Parish, four (4) members appointed by the City Council of the City of Shreveport, four (4) members appointed by the Police Jury of Caddo Parish, and one member elected by joint action of the City Council of the City of Shreveport and the Police Jury of Caddo Parish."
That statute clearly provides that the City Council of the City of Shreveport and the Caddo Parish Police Jury may create a Shreveport Metropolitan Planning Commission of Caddo Parish and that four of its nine members shall be appointed by the City Council of Shreveport.  Four members are to be appointed by the Police Jury and one of the members shall be appointed by joint action of the City Council and the Police Jury.
The statute does not provide that the mayor shall appoint these planning commission members.
Trusting the above answers your question, we remain
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: JAMES M. ROSS Assistant Attorney General